UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: DRS Inc. (Name of small business issuer in its charter) Nevada 20-5914452 (State or other jurisdiction of Incorporation or organization) (IRS Employer Identification Number) 5906-B 238th Street, SE ∙ Woodinville, Washington98072 Post Office Box 726 ∙ Bothell, Washington 98041-0726 (Address of principal executive offices) (866) 991-9960 (Issuer’s Telephone Number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to filed such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [x] (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS) Check whether the issuer has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No [] (APPLICABLE ONLY TO CORPORATE REGISTRANTS) State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of March 31, 2010, the Company had 17,785,718 shares of common stock issued and outstanding. FORM 10-Q – DRS INC. INDEX Part I. Financial Statements Page Item 1. Financial Statements 4 Balance Sheets as of March 31, 2010 (Unaudited) and June 30, 2009 (Audited) 4 Statements of Operations for the Nine Months and Quarters ended March 31, 2010 (Unaudited) and March 31, 2009 (Unaudited) 5 Statements of Cash Flows for the Nine Months ended March 31, 2010 (Unaudited) and March 31, 2009 (Unaudited) 6 Statement of Changes in Shareholder’s Deficit for the Nine Months ended March 31, 2010 (Unaudited) and March 31, 2009 (Unaudited) 7 Notes to the Financial Statements for the Nine Months ended March 31, 2010 and March 31, 2009 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Result of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4T. Controls and Procedures 19 Part II – Other Information Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 20 Exhibit Index 21 DRS Inc. Balance Sheets As of March 31, 2010 and June 30, 2009 Unaudited Audited ASSETS 31-Mar-10 30-Jun-09 Current assets: Cash & short term deposits $ $ Accounts receivable (net of allowance for bad debt) Prepaid expenses Total current assets $ $ Other assets: Fixed assets- net Security deposits- related party Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable & accrued expenses $ $ Capital lease payable- short term Total current liabilities $ $ Capital lease payable- long term Notes payable Loan payable- shareholder Shareholders' equity: Common stock- $.001 par value, authorized 25,000,000 shares, issued and outstanding, 15,903,718 shares at 6/30/09 and 17,785,718 at 3/31/10 $ $ Additional paid in capital Retained deficit ) ) Total shareholders' equity ) ) Total Liabilities & Shareholders' Equity $ $ See the notes to the financial statements. -4- DRS Inc. Statements of Operations For the Nine Months and Quarters Ended March 31, 2010 and March 31, 2009 9 Months 9 Months 3 Months 3 Months 31-Mar-10 31-Mar-09 31-Mar-10 31-Mar-09 Revenues: Net revenues $ Cost of revenues ) Net revenues $ $ $ ) $ General and administrative expenses: General administration $ Total general & administrative expenses Net loss from operations $ ) $ ) $ ) $ ) Other revenues (expenses): Interest income 0 0 0 Interest expense ) Net loss before provision for income taxes $ ) $ ) $ ) $ ) Provision for income taxes 0 0 0 0 Net loss $ ) $ ) $ ) $ ) Loss per common share: Basic & fully diluted $ ) $ ) $ $ ) Weighted average of common shares: Basic & fully diluted See the notes to the financial statements. -5- DRS Inc. Statements of Cash Flows For the Nine Months Ended March 31, 2010 and March 31, 2009 Unaudited Unaudited 31-Mar-10 31-Mar-09 Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss items not requiring the use of cash: Depreciation expense Bad debt expense 0 Interest expense Consulting expense 0 Changes in other operating assets and liabilities : Accounts receivable ) ) Prepaid expense ) Accounts payable ) Net cash used by operations $ ) $ ) Investing Activities: Security deposits $
